Case 1:17-cv-01124-JKB Document 72-5 Filed 05/26/20 Page 1 of 6




   EXHIBIT 4
        Case 1:17-cv-01124-JKB Document 72-5 Filed 05/26/20 Page 2 of 6


From:             Bruce F. Bright
To:               Jennifer B. Maisel; Kim Willison; Victoria O"Neill
Cc:               Steven Lieberman; Spencer J. Johnson; Nasri Hage
Subject:          RE: Eichenwald v. Rivello - Modification of Scheduling Order
Date:             Wednesday, April 1, 2020 5:50:00 PM
Attachments:      DRAFT Joint Motion to Amend the Schedule.docx
                  Draft Stipulated Protective Order.docx
Importance:       High


Jennifer –
I’m fine with the Motion to modify the schedule, but please re-frame it as a Consent Motion rather
than a Joint Motion; and you have Jim Otway listed as additional counsel for John – He is/was David
Rivello’s counsel, not John’s – so please delete his name (that will obviously occur in any event by
changing it from a joint motion to a consent motion).
I’ve not yet had a chance to review your proposed protective order; I will do so as soon as I can. But
to expedite this discussion -- I agree not use or disclose your clients’ medical records (or information
otherwise provided in discovery concerning his health or medical condition(s)) for any purpose
unrelated to this case (this would not preclude disclosure to experts and/or consultants retained in
this case; and would not limit my right to use the records/information in connection with any Court
filings, hearings, or proceedings). There is also the possibility that the records may be disclosed by
my office to John’s criminal defense team in connection with the criminal case pending against him,
so I reserve all rights my client may have in that regard; and any agreement or stipulation as to use
and disclosure of the records must incorporate this qualification.
Let me know if you have any issue with any of those conditions, and if they will generate changes to
your stipulated order (as I expect they will), you may feel free to generate another version that
incorporates the changes.
If you would like an extension on the discovery responses while we sort out this “confidentiality”
matter, I will certainly provide that to you (actually, you can consider an extension hereby provided,
since I recognize you may be at the end of the 30-day period).
-Bruce
Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com
From: Jennifer B. Maisel
Sent: Wednesday, April 1, 2020 5:14 PM
To: Bruce F. Bright ; Kim Willison ; Victoria O'Neill
Cc: Steven Lieberman ; Spencer J. Johnson ; Nasri Hage
Subject: RE: Eichenwald v. Rivello - Modification of Scheduling Order
Hi Bruce,
Just following up on the confidentiality issue. Assuming we have an agreement, we are ready to
serve our discovery responses.
Thanks,
Jen



Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
            Case 1:17-cv-01124-JKB Document 72-5 Filed 05/26/20 Page 3 of 6

Washington, D.C. 20005
Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com
The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the addressee(s) and
may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy, distribution or use of the contents
of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst & Manbeck, P.C. immediately at (202) 783-6040
or email us at jmaisel@rfem.com, and destroy all copies of this message and any attachments.

From: Bruce F. Bright <bbright@ajgalaw.com>
Sent: Wednesday, April 1, 2020 2:57 PM
To: Jennifer B. Maisel <jmaisel@rothwellfigg.com>; Kim Willison <kwillison@ajgalaw.com>;
Victoria O'Neill <voneill@ajgalaw.com>
Cc: Steven Lieberman <slieberm@rothwellfigg.com>; Spencer J. Johnson
<sjohnson@rothwellfigg.com>; Nasri Hage <Nhage@rothwellfigg.com>
Subject: RE: Eichenwald v. Rivello - Modification of Scheduling Order
Jennifer –
Just finished a lengthy call and getting on another – will follow up as soon as I’m finished with that
call.
-BB
Bruce F. Bright
Partner
AJGA
410-723-1400 (Office)
410-693-7349 (Mobile)
bbright@ajgalaw.com
www.ajgalaw.com
From: Jennifer B. Maisel <jmaisel@rothwellfigg.com>
Sent: Wednesday, April 1, 2020 2:24 PM
To: Bruce F. Bright <bbright@ajgalaw.com>; Kim Willison <kwillison@ajgalaw.com>; Victoria
O'Neill <voneill@ajgalaw.com>
Cc: Steven Lieberman <slieberm@rothwellfigg.com>; Spencer J. Johnson
<sjohnson@rothwellfigg.com>; Nasri Hage <Nhage@rothwellfigg.com>
Subject: RE: Eichenwald v. Rivello - Modification of Scheduling Order
Dear Bruce,
As mentioned in my email below, we will be serving discovery responses and documents that
contain sensitive information about Plaintiff and his health, and we will mark such information as
“Confidential.”
Please confirm that Defendant will agree to treat any of Plaintiff’s discovery responses and
documents marked “Confidential” as such under the terms in the proposed protective order I
circulated yesterday, including that Defendant will not use such documents for any purpose
whatsoever other than preparing for and conducting this litigation or disclose such documents to any
person outside of this litigation.
Thanks,
Jen



Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005
Main Number: 202.783.6040
Fax Number: 202.783.6031
            Case 1:17-cv-01124-JKB Document 72-5 Filed 05/26/20 Page 4 of 6

Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com
The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the addressee(s) and
may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy, distribution or use of the contents
of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst & Manbeck, P.C. immediately at (202) 783-6040
or email us at jmaisel@rfem.com, and destroy all copies of this message and any attachments.

From: Jennifer B. Maisel
Sent: Tuesday, March 31, 2020 3:36 PM
To: 'Bruce F. Bright' <bbright@ajgalaw.com>; Kim Willison <kwillison@ajgalaw.com>; Victoria
O'Neill <voneill@ajgalaw.com>
Cc: Steven Lieberman <slieberm@rothwellfigg.com>; Spencer J. Johnson
<sjohnson@rothwellfigg.com>; Nasri Hage <Nhage@rothwellfigg.com>
Subject: RE: Eichenwald v. Rivello - Modification of Scheduling Order
Dear Bruce,
The Court’s Standing Order 2020-05 concerning the Court’s response to COVID-19 sets a 42 day
extension for filing deadlines. While the order does not appear to apply to service deadlines, we
believe that the best course is to follow the recommended guidance of 42 days provided in the order,
and we have prepared a joint motion to amend the schedule to that effect.
Additionally, we will be responding to Defendant’s outstanding interrogatories and document
requests tomorrow. In view of the sensitive information about Plaintiff and his health at issue in this
case, we propose entering into the attached agreed protective order based on the model order so that
Plaintiff may designate such sensitive discovery materials as “Confidential.” Similarly, and pursuant
to our earlier agreement, we will treat Mr. Rivello’s health records as “Confidential” under the
protective order.
Please let me know if we can add your signature and file the joint motion to amend the schedule and
the stipulated protective order.
Best regards,
Jen



Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005
Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com
The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the addressee(s) and
may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy, distribution or use of the contents
of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst & Manbeck, P.C. immediately at (202) 783-6040
or email us at jmaisel@rfem.com, and destroy all copies of this message and any attachments.

From: Bruce F. Bright <bbright@ajgalaw.com>
Sent: Friday, March 27, 2020 11:24 AM
To: Jennifer B. Maisel <jmaisel@rothwellfigg.com>; Kim Willison <kwillison@ajgalaw.com>;
Victoria O'Neill <voneill@ajgalaw.com>
Cc: Steven Lieberman <slieberm@rothwellfigg.com>; Spencer J. Johnson
<sjohnson@rothwellfigg.com>; Nasri Hage <Nhage@rothwellfigg.com>
Subject: Re: Eichenwald v. Rivello - Modification of Scheduling Order
Jennifer,
I agree that some schedule modification is in order, but I believe if we seek a modification, we
should probably seek a 60 day extension rather than a 30 day extension.

Further, be advised that at this time, we do not consent to your amendment to the Complaint.
            Case 1:17-cv-01124-JKB Document 72-5 Filed 05/26/20 Page 5 of 6

Best,
Bruce

Sent from my Verizon, Samsung Galaxy smartphone
Get Outlook for Android
  Bruce F. Bright                                                   Tel: 410-723-1400
  Partner                                                           Fax: 410-723-1861
  Ayres, Jenkins, Gordy & Almand, P.A.                              Email:bbright@ajgalaw.com
                                                                    Web: www.ajgalaw.com


                                                                    6200 Coastal Highway, Suite 200
                                                                    Ocean City,MD21842



LEGAL NOTICE
Unless expressly stated otherwise, this e-mail is intended to be confidential and may be privileged. It is intended for the addressees only. Access to this
e-mail by anyone except addressees is unauthorized. If you are not an addressee, any disclosure or copying of the contents of this email or any action
taken (or not taken) in reliance on it is unauthorized and may be unlawful. If you are not an addressee, please inform the sender immediately. E-mail
communications may be intercepted or inadvertently misdirected. While the American Bar Association deems e-mail a valid and authorized form of
communication between attorneys and clients, absolute secrecy, confidentiality, and security (of this e-mail message and any attachments thereto)
cannot be assured. The relationship of attorney/client shall not be, and is not, established solely as a result of the transmission of this e-mail. Absent a
written engagement letter signed by Ayres, Jenkins, Gordy and Almand, P.A., no attorney/client relationship shall be deemed to, nor shall, exist and
any belief that information or documents provided by this e-mail are privileged is mistaken, unwarranted and incorrect.
[v2.1]

From: Jennifer B. Maisel <jmaisel@rothwellfigg.com>
Sent: Friday, March 27, 2020 10:24:10 AM
To: Bruce F. Bright <bbright@ajgalaw.com>; Kim Willison <kwillison@ajgalaw.com>; Victoria
O'Neill <voneill@ajgalaw.com>
Cc: Steven Lieberman <slieberm@rothwellfigg.com>; Spencer J. Johnson
<sjohnson@rothwellfigg.com>; Nasri Hage <Nhage@rothwellfigg.com>
Subject: Eichenwald v. Rivello - Modification of Scheduling Order
Dear Bruce,
In light of the covid-19 pandemic and the emergency shutdown orders in effect, we are facing
disruptions in how we typically communicate with our witnesses and with our colleagues. In order to
afford both Parties and their witnesses additional time to adapt to these evolving circumstances, we
suggest proposing jointly to the Court an agreed-upon request for an extension of most of the
remaining deadlines in the case by a month as follows:
                                     Original Deadline                Proposed Deadline
  Plaintiff’s Rule 26(a)(2)          April 24, 2020                   May 26, 2020
  Disclosures
  Defendant’s Rule 26(a)(2)          May 25, 2020                     June 25, 2020
  Disclosures
  Plaintiff’s rebuttal Rule 26(a)(2) June 8, 2020                     July 8, 2020
  Disclosures
  Rule 26(e)(2) supplementation June 15, 2020                         July 15, 2020
  of disclosures and responses
  Discovery deadline; submission July 8, 2020                         August 10, 2020
  of status report
  Requests for admission             July 15, 2020                    August 17, 2020
            Case 1:17-cv-01124-JKB Document 72-5 Filed 05/26/20 Page 6 of 6

 Dispositive pretrial motions       August 10, 2020                  September 10, 2020
 deadline
Please let us know if you consent, and we will prepare for your review a joint submission asking the
Court to modify the Scheduling Order.
Best regards,
Jen



Jennifer Maisel
Rothwell, Figg, Ernst & Manbeck, P.C.
607 14th Street, NW
Suite 800
Washington, D.C. 20005
Main Number: 202.783.6040
Fax Number: 202.783.6031
Email: jmaisel@rothwellfigg.com
Website: www.rothwellfigg.com
The information contained in this electronic message and any attachments to this message are intended for the exclusive use of the addressee(s) and
may contain confidential and/or privileged information. If you are not the addressee, note that any disclosure, copy, distribution or use of the contents
of this message is prohibited. If you are not the intended recipient, please notify Rothwell, Figg, Ernst & Manbeck, P.C. immediately at (202) 783-6040
or email us at jmaisel@rfem.com, and destroy all copies of this message and any attachments.
